Citation Nr: 1417387	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to June 1970.  He died in March 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The case was previously remanded by the Board in July 2013 and now returns for final appellate review. 

The appellant provided testimony before Decision Review Officers (DROs) in October 2009 and July 2012.  Transcripts of both hearings have been associated with the claims file. 

The Board observes that, in March 2014, the agency of original jurisdiction (AOJ) forwarded additional evidence and argument from the appellant that had been received in October 2013.  While it is unclear whether such evidence and argument was specifically considered by the AOJ in the January 2014 supplemental statements of the case, the Board finds that such is duplicative of that previously of record and considered by the AOJ in the initial adjudication of the appellant's claim.  Therefore, such newly received evidence and argument are irrelevant and, consequently, the Board may proceed with a decision at this time without prejudice to the appellant.  38 C.F.R. § 20.1304(c) (2013).

The Board further notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a January 2014 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in March 2007, with the cause of death listed as rectal cancer.

2.  At the time of the Veteran's death, he was not service-connected for any disability.

3.  The cause of the Veteran's death, rectal cancer, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  The Veteran did not serve in the Republic of Vietnam.

5.  The probative evidence of record shows that there was no use, storage, spraying, testing, or transporting of herbicide agents, to include Agent Orange, at Kadena Air Force Base (AFB) in Okinawa, Japan.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.   

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2007 letter, sent prior to the initial adjudication in March 2008, and an August 2013 letter (which was resent in September 2013), sent pursuant to the Board's July 2013 remand, advised the appellant of the evidence and information necessary to substantiate her cause of death claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Moreover, the August 2013 letter informed the appellant that the Veteran had not been service-connected for any disability at the time of his death as well as the information and evidence required to substantiate a DIC claim based on a previously service-connected condition and, alternatively, based on a condition not yet service-connected in compliance with Hupp, supra.  The August 2013 letter also advised the appellant of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

While the August 2013 letter was issued after the initial March 2008 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the August 2013 letter was issued, the appellant's claim was readjudicated in a January 2014 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and personnel records have been obtained and considered, along with private treatment records, in addition to the Veteran's death certificate.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In this regard, the Board finds that a VA opinion is not necessary to decide the claim as there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that his fatal rectal cancer is otherwise related to service.  In this regard, the appellant has only claimed that the Veteran's rectal cancer is the result of herbicide exposure.  She has not alleged that such is otherwise the result of his military service or that he has had a continuity of cancer symptomatology since service.  The Court has held that VA is not required to provide a medical examination/opinion when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim as there is no competent and credible evidence of in-service herbicide exposure.  See DeLaRosa, supra.  Therefore, the Board finds that a VA opinion is not necessary to decide the claim.  

In July 2013, the Board remanded the case in order for the AOJ to obtain any outstanding treatment records relevant to the treatment of the Veteran's rectal cancer, to include terminal hospitalization records.  Through the VCAA letter of August 2013 (which was resent in September 2013), the AOJ requested that the appellant provide information and authorization to obtain any outstanding private treatment records; however, she did not do so.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes to help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.    

Additionally, in October 2009 and July 2012, the appellant was provided an opportunity to set forth her contentions during hearings before DROs.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during both the October 2009 and the July 2012 hearings, the DROs noted the issue on appeal.  Furthermore, the hearing discussion focused on the appellant's contention that the Veteran was exposed to herbicides coincident with his alleged service in Vietnam and Okinawa, Japan, which presumptively resulted in prostate cancer that, in turn, led to his fatal rectal cancer.  Moreover, as the hearing discussions provided additional information pertaining to the Veteran's alleged exposure to herbicides and possibly terminal hospitalization records, the Board remanded the case in July 2013 in order to attempt to verify such alleged herbicide exposure and to provide the appellant an opportunity to identify or submit any additional treatment records pertaining to the Veteran.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that the DROs complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, the Board remanded the appellant's claim in July 2013 in order to provide her with proper VCAA notice in accordance with Hupp, supra, afford her an opportunity to identify any outstanding treatment records pertaining to the Veteran, and attempt to verify the Veteran's alleged herbicide exposure in Okinawa prior to readjudicating her claim.  Proper VCAA notice was provided to the appellant in an August 2013 letter (which was resent in September 2013), which also requested that she identify any treatment records pertaining to the Veteran.  Additionally, responses from the Department of Defense and the Joint Service Records Research Center (JSRRC) were received, which addressed the Board's inquiries regarding the Veteran's alleged exposure to herbicides coincident with his service in Okinawa.  Finally, the appellant's claim was readjudicated in January 2014 supplemental statements of the case.  Therefore, the Board finds that the AOJ has substantially complied with the July 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Accordingly, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board's proceeding to the merits of her claim.

II. Analysis

The Veteran died in March 2007.  The death certificate reflects that the cause of death was rectal cancer.  The Board also notes that, at the time of his death, the Veteran was not service-connected for any disability, and no claims of entitlement to service connection were pending.  Rather, the appellant contends that the Veteran was exposed to herbicides coincident with alleged service in Vietnam and/or Okinawa, Japan, which presumptively caused his prostate cancer that, in turn, led to his fatal rectal cancer.  As such, she claims that service connection for the cause of the Veteran's death is warranted. 

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, to include a malignant tumor, are presumed to have been incurred in service if manifesting to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.   

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 13331 (Fed. Cir. 2013).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The diseases presumptively associated with herbicide exposure include chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Veteran's STRs include no complaints, diagnosis, or treatment referable to symptoms associated with rectal cancer or any other type of cancer.  Additionally, there is no evidence that a malignant tumor manifested within one year of the Veteran's service discharge in June 1970.  Rather, the evidence shows that he was first diagnosed with cancer in 2004 and neither he, nor the appellant, have alleged a continuity of cancer symptomatology since his service discharge.  Rather, as indicated previously, the appellant alleges that the Veteran's rectal cancer was caused by prostate cancer, which, in turn, is presumptive related to his alleged in-service exposure to herbicides.

In this regard, a May 2007 letter from Dr. McDevitt indicates that the Veteran had been treated since March 2004 for prostate cancer.  In September 2005, Dr. Chmielewski noted that the Veteran had a history of Stage 11-A rectal adenocarcinoma.  A February 2006 letter from Dr. Chmielewski indicated that the Veteran had a history of colorectal cancer and was undergoing treatment for a malignant lung mass.  Additionally, in a November 2006 letter, he further indicated that the Veteran had three separate primary cancers of prostate, rectal, and lung cancer.  As noted previously, the Veteran died in March 2007 with rectal cancer listed as the cause of death.

The Board finds that, despite the appellant's allegations to the contrary, the Veteran was not present on the landmass or the inland waters of Vietnam during service and, therefore, is not presumed to have been exposed to herbicides as a result of service in Vietnam.  In this regard, the Veteran's personnel records show that the only two places in which he served were Lackland AFB in Texas, and Kadena AFB in Okinawa.  Therefore, because the Veteran did not serve in Vietnam, he is not presumed to have been exposed to herbicides, and thus, he cannot be service connected based on the herbicide presumption.  

In support of the appellant's allegation that the Veteran was exposed to herbicides while serving as a military policeman walking the perimeters at the Kadena AFB in Okinawa, she submitted various internet articles, and a report on "An Ecological Assessment of Johnston Atoll," which allege that the U.S. military stored and used herbicides on the Kadena AFB. 

Based on these allegations, the AOJ sent a request to the Compensation Service and JSRRC in order to verify if herbicides were used in Okinawa during the time the Veteran served there.  

In an e-mail dated September 2013, the Compensation Service informed the AOJ that the Department of Defense list did not show "any use, testing, or storage of tactical herbicides on Kadena Air Base, Okinawa, Japan."  The e-mail further stated that tactical herbicides "were developed in the jungles of Vietnam, not for general use in the United States, or on Okinawa, Japan."  As such, Compensation Service denied the use of any tactical herbicides in Okinawa.

Moreover, a response received from the JSRRC in January 2014 stated that, upon a review of the history of the 824th Security Police Squadron and its Headquarters for the period of October 1968 to March 1969, such failed to document the use, storage, spraying, testing, or transporting of herbicide at the Kadena AFB in Okinawa.  JSRRC further reported that, upon a review of the history of U.S. Department of Defense (DoD) programs for the testing, evaluation, and storage of tactical herbicides and the DoD report on herbicides used outside of Vietnam, Kadena AFB, Okinawa, was not a listed location.  As a result, the AOJ issued a memorandum in January 2014 wherein it stated that the Veteran's alleged exposure could not be supported based upon the evidence of record because the record reflected no usage or storage of herbicide agents during the Veteran's service in Okinawa.      

The Board acknowledges the internet articles and the reports submitted by the appellant.  However, the official findings of the DoD and the JSRRC, which documented that no tactical herbicides were stored or used in Okinawa during the Veteran's service, directly contradict such general articles and reports.  Thus, the JSRRC's and the DoD's review and conclusions outweigh the allegations contained in such reports and articles.  Because the probative evidence shows that no tactical herbicides were used in Okinawa during the Veteran's service, the Veteran cannot be presumed to be exposed to herbicides, and thus, the appellant's claim must fail on such basis.

The Board has considered the appellant's own assertions that the Veteran was exposed to herbicides while on active duty in Vietnam or Okinawa.  However, the Board finds such statements to be not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Board finds that the appellant's allegations are outweighed by the official service department findings that the Veteran did not serve in Vietnam and there were no herbicides present at Kadena AFB in Okinawa while he was stationed there.  Furthermore, during the July 2012 hearing, the appellant's representative specifically indicated that the Veteran was not in Vietnam.  See July 2012 Hearing Transcript, p. 2.  Therefore, the Board finds that the appellant's statements that the Veteran was exposed to herbicides while on active duty in Vietnam or Okinawa to be not credible.  Consequently, her claim for service connection for the cause of the Veteran's death based on such alleged herbicide exposure must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
	A. JAEGER	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


